                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

      Charles Dean Willingham,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00059-FDW
                                       )
                 vs.                   )
                                       )
        Buncombe County Jail           )
         Michael Casterline            )
        Medical Dept Staffing          )
            J. M. Kepple               )
        Food/Kitchen Lt/Sgt ,          )
            Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 25, 2019 Order.

                                               March 25, 2019
